Citation Nr: 1539119	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-05 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for myasthenia gravis as a result of exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus, type 2 or myasthenia gravis.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus, type 2 or myasthenia gravis.

4.  Entitlement to service connection for cataracts, to include as secondary to diabetes mellitus, type 2 or myasthenia gravis.

5.  Entitlement to service connection for impotency or erectile dysfunction, to include as secondary to diabetes mellitus, type 2 or myasthenia gravis.

6.  Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In an August 2009 rating decision, the RO denied entitlement to service connection for myasthenia gravis.  

In an October 2009 rating decision, the RO denied entitlement to service connection for peripheral neuropathy of the upper and lower extremities, cataracts, and erectile dysfunction.  The RO additionally granted entitlement to service connection for hearing loss.

The Veteran presented testimony before the undersigned Veterans Law Judge via videoconference in June 2015.  A transcript of the hearing has been incorporated into the record.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities and for impotency or erectile dysfunction, all to include as secondary to diabetes mellitus, type 2 or myasthenia gravis addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his hearing, prior to the promulgation of a decision in the appeal, the Veteran expressed that he wished to withdraw the appeal of his claim for an initial compensable disability rating for bilateral hearing loss.

2.  Myasthenia gravis is attributable to in-service herbicide exposure.

3.  Bilateral ptosis and cortical and posterior subcapsular cataracts are caused or aggravated by service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of his claim for an initial compensable disability rating for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for myasthenia gravis have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for bilateral ptosis and cortical and posterior subcapsular cataracts have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant  has withdrawn the appeal of his claim for an initial compensable disability rating for bilateral hearing loss and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim and it is dismissed.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).
 
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic (Virtual VA or VBMS) portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail. See id. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107. A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also 38 C.F.R. § 3.102. When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection -myasthenia gravis

The Veteran has contended that his myasthenia gravis is related to his in-service exposure to herbicides.  His service personnel records confirm his presence in Vietnam during active duty.  Therefore, his exposure to herbicides is presumed.

VA medical records and examination reports confirm that the Veteran has a current diagnosis of myasthenia gravis.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure. As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, early onset peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis,  Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e).
 
VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See 68 Fed. Reg. 27,630 (May 20, 2003). In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research. See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996). 

The Board notes that myasthenia gravis is not on the list of diseases presumed to be related to herbicide exposure.  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Here, the Veteran submitted a private medical opinion dated in January 2011.  The private provider, D.C.P., M.D., noted that he had reviewed the Veteran's service treatment records and his current treatment records, and that it was his opinion that it was more than likely the Veteran's myasthenia gravis was related to his military duty.  The private physician noted that he based his opinion on the fact that myasthenia gravis was a classic autoimmune disease.  The private physician noted that, in the majority of patients, this autoimmune disease was triggered by an external environmental exposure, and that the Veteran had been exposed to Agent Orange.  The examiner noted that Agent Orange is one of the causative or provocative inciting etiologies of myasthenia gravis.  

This opinion considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed. Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ('[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions').  As such, it is strong probative evidence in favor the Veteran's claim.  

As there is no medical evidence against the claim, and the competent medical evidence of record relates his myasthenia gravis to in service herbicide exposure, the Board finds that service connection is warranted for myasthenia gravis.

Service connection - eye disability, to include cataracts and ptosis

The Veteran has contended that he has cataracts secondary to diabetes mellitus, type 2.  

The Veteran has claimed that he has cataracts secondary to his diabetes mellitus, type 2. He was provided with a VA examination in February 2015.  The examiner diagnosed nonproliferative diabetic neuropathy and nuclear sclerosis/cortica and posterior subcapsular cataracts.  The examiner also found that the Veteran had ptosis in the left eye greater than in the right eye secondary to myasthenia gravis.  The examiner noted that the Veteran had a history of nonproliferative diabetic retinopathy with clinically significant macular edema of the left eye, status post focal laser photocoagulation.  She also found that he had a history of nuclear sclerotic cortical and posterior subcapsular cataracts both eyes.  She acknowledged medical records in February and August 2009 reflected a diagnosis of cataracts, and that a January 2015 VA optometry note, reflected cataracts that were not visually significant.  She indicated that studies showed that cataract development occurred more frequently and at an earlier age in diabetic compared to nondiabetic patients.  She opined that nuclear sclerosis is more likely secondary to aging than diabetes but cortical and posterior subcapsular cataracts have been shown to be significantly associated with diabetes mellitus.

The Board finds that, the evidence of record supports the Veteran's claim for entitlement to service connection for an eye disability.

Service connection is provided for a disability which is proximately due to, or the result, of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation. 38 C.F.R. § 3.310(b).

In this case, the VA examiner who provided the February 2015 examination found that the Veteran had ptosis secondary to myasthenia gravis, which has been service-connected herein.  As such, service connection on a secondary basis is warranted for ptosis.

The Veteran has been diagnosed with cortical and posterior subcapsular cataracts.  While these opacities do not cause visual impairment at this time, the evidence reflects that he had a current diagnosis.  Brammer, McLain. In addition, the examiner noted that cortical and posterior subcapsular cataracts have been shown to be significantly associated with diabetes mellitus.  As such, the Board finds that, resolving all doubt in favor of the Veteran, service connection for cortical and posterior subcapsular cataracts is warranted.





ORDER

The appeal of the claim for a compensable disability rating for bilateral hearing loss is dismissed.

Service connection for myasthenia gravis is granted.

Service connection for bilateral ptosis and cortical and posterior subcapsular cataracts is granted.


REMAND

The Veteran has contended that he has peripheral neuropathy of the upper and lower extremities due to his service-connected diabetes mellitus, type 2.  The Veteran was provided with a VA examination in February 2015.  The examiner found that the Veteran's peripheral neuropathy symptoms began before diabetes mellitus was ever diagnosed.  In addition, he noted that the Veteran had a previous history of alcohol abuse in addition to a Vitamin D Deficiency and Vitamin B 12 Deficiency, and that these all could cause peripheral neuropathy.  The examiner also found that it could be idiopathic.  Further, the examiner stated that myasthenia gravis is a chronic autoimmune neuromuscular disease characterized by varying degrees of weakness of the skeletal (voluntary) muscles of the body and these neurological symptoms were similar to peripheral neuropathy.  The examiner found that, given the onset of symptoms (before diabetes mellitus) and other factors which includes a history of alcohol use/abuse, Vitamin D & B-12 deficiencies, and the diagnosis of myasthenia gravis, it was less likely as not that peripheral neuropathy was caused by or a result of his service connected diabetes mellitus.  The Board notes that the Veteran has testified that his diabetes mellitus, type 2 was diagnosed in 2000, and his peripheral neuropathy was not diagnosed until later.  As such, it appears that the examiner based his opinion on an inaccurate history.  In addition, the examiner did not provide an opinion as to whether the Veteran's peripheral neuropathy is aggravated by his service-connected diabetes mellitus, type 2.  Finally, as the Board has now granted entitlement to service connection for myasthenia gravis, an opinion is necessary as to whether the Veteran's symptoms are due to his myasthenia gravis, or whether peripheral neuropathy is secondary to myasthenia gravis.

The Veteran has claimed his erectile dysfunction is due to his service-connected diabetes mellitus, type 2.  As he has now been service-connected for myasthenia gravis, an opinion is needed to determine whether his erectile dysfunction is caused or aggravated by myasthenia gravis.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of his current peripheral neuropathy of the upper and lower extremities.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's current peripheral neuropathy of the upper and/or lower extremities had its onset in service, had its onset in the year immediately following his presence in Vietnam (February 1971), or is otherwise the result of a disease or injury in service;

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's peripheral neuropathy of the upper or lower extremities has been (i) caused (in whole or in part) or (ii) aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected diabetes mellitus or myasthenia gravis.

The examiner must note the Veteran's reports that his diabetes mellitus, type 2 was diagnosed in 2000, years prior to his diagnosis of peripheral neuropathy.

If the Veteran's current peripheral neuropathy of the upper and lower extremities has been aggravated by his service-connected diabetes mellitus or myasthenia gravis, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

If the answer to the above are no, the examiner must opine as the whether it is at least as likely as not (50 percent probability or more) that the Veteran's neurological symptoms are due to or part of his now service-connected myasthenia gravis.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2. Schedule the Veteran for a VA examination to determine the etiology of his current erectile dysfunction.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's current erectile dysfunction had its onset in service or is otherwise the result of a disease or injury in service;

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction has been caused (in whole or in part) or aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected myasthenia gravis.

If the Veteran's current erectile dysfunction has been aggravated by his service-connected myasthenia gravis, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


